Case 5:18-cv-00490-JSM-PRL Document 141 Filed 10/07/19 Page 1 of 10 PageID 1066




                                 UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                        OCALA DIVISION

    LLOYD BROWN, on behalf of himself and all
    others similarly situated,

              Plaintiffs,
                                                            CASE NO.5:18-CV-00490-JSM-PRL
    v.

    ANSAFONE CONTACT CENTERS, LLC, a
    Florida Limited Liability Company,

              Defendant.
                                                        /

                       ANSAFONE CONTACT CENTERS, LLC’S RESPONSE
                        TO PLAINTIFF’S OBJECTION TO MAGISTRATE’S
                         REPORT AND RECOMMENDATION (DKT. 138)

    I.        INTRODUCTION

              After full briefing and an evidentiary hearing, Magistrate Judge Lammens issued a

    detailed Report and Recommendation (“Report”) (Dkt. 134), with numerous citations to the

    transcript of the hearing, recommending that Plaintiff’s Motion For Sanctions Against

    Defendants, Stay of Discovery, Re-Open Notice Period And To Issue Corrective Notice,

    Expedited Briefing Schedule And For Evidentiary Hearing (the “Motion” Dkt. 120) be denied.

    Plaintiff has now filed an untimely Objection to the Report (Dkt. 138) that misstates the law,

    the evidence, and the Report, and provides no basis for rejecting or altering the recommended

    ruling.

              For the most part, the Objection merely repeats the legal section of the Motion and asks

    this Court to conclude that the applicable law is contrary to what the cases cited in the briefs

    (including Plaintiff’s own cases) and the Report establish. Specifically, Plaintiff suggests that
Case 5:18-cv-00490-JSM-PRL Document 141 Filed 10/07/19 Page 2 of 10 PageID 1067




    any communications with potential opt-in Plaintiffs (unless it is about company business) is

    improper and requires sanction. This is not the law, and, instead, it was Plaintiff’s burden to

    show that Ansafone took actions to interfere with the proper conduct of the litigation which,

    as the Magistrate concluded and the admitted evidence shows, Ansafone did not do.

           Plaintiff then urges the Court to reject Magistrate Lammens’ determinations related to

    the credibility of the witnesses during the evidentiary hearing and his informed conclusions

    based upon the evidence presented as to what was, in fact, communicated at the meetings

    forming the subject of the Motion. The purpose of the evidentiary hearing was to permit

    Magistrate Lammens to hear sworn testimony (evidence) directly from the witnesses. As

    revealed in the filed transcript (Dkt. 131) and as Judge Lammens concluded, Ansafone’s

    witnesses testified consistently with their previously filed declarations and gave credible

    testimony as to what transpired at the meetings; in contrast, Plaintiff’s witnesses deviated

    materially from their filed declarations and their testimony was not credible. As such, Plaintiff

    did not meet his burden on the Motion, and the Report should be adopted in full.


    II.    PLAINTIFF HAS MISSTATED THE STANDARD OF REVIEW

           Plaintiff argues in the Objection that the Court must conduct a de novo review of the

    issues raised in his Objection and that, regardless of whether objections are filed, the Court

    must review the Report’s legal conclusions de novo. This is not an accurate statement of the

    applicable law.

           As an initial matter, as the Report sets forth in footnote 1, the parties had fourteen (14)

    days to file any objections to the Report. This Court is not required to conduct a de novo

    review of issues covered in the Report in the absence of a timely objection. See Danubis Grp,


                                                   2
Case 5:18-cv-00490-JSM-PRL Document 141 Filed 10/07/19 Page 3 of 10 PageID 1068




    LLC v. Landmark Am. Ins. Co, 2018 U.S. Dist. LEXIS 13575 at *13 (MD Fla. March 13, 2018).

    In addition to the requirement of being timely, objections “must specifically identify” – indeed,

    “pinpoint” – those “specific findings that the party disagrees with.” See Leatherwood v. Anna's

    Linens Co., 384 F. App'x 853, 856–57 (11th Cir. 2010).

              In the case of a non-dispositive motion, as here, a Magistrate Judge’s ruling is reviewed

    for clear error, even where there have been timely and specific objections. FRCP 72(a); 28

    USC § 636(b)(1)(A). Where a Court refers an evidentiary hearing to a Magistrate Judge, to

    the extent that timely and specific objections to a report are filed, the Court should conduct a

    de novo review of those specific issues. 28 USC § 636(b)(1)(B). However, in providing for a

    de novo determination rather than a de novo hearing, Congress intended to permit whatever

    reliance a district judge, in the exercise of sound judicial discretion, chooses to place on a

    magistrate's proposed findings and recommendations. See U.S. v. Raddatz, 447 U.S. 667, 676

    (1980).

              Here, the Court referred the Motion to the Magistrate Judge and, given that the Motion

    was non-dispositive, Ansafone contends that the Magistrate Judge could have issued an order

    rather than a report and recommendation. FRCP 72(a). However, given that there was an

    evidentiary hearing conducted, it may be that the Report was the appropriate vehicle for

    seeking a final determination from the Court. 28 USC § 636(b)(1)(B). Under either procedure,

    the Court has the discretion to rely upon the Magistrate Judge’s findings and recommendations.

              Further, if no timely and specific objections to a Magistrate Judge’s findings of fact are

    filed, the District Court is not required to conduct de novo review of those findings. See Garvey

    v. Vaughn, 993 F.2d 776, 779 n.9 (11th Cir. 1993); see also 28 U.S.C. § 636(b)(1). Similarly,



                                                      3
Case 5:18-cv-00490-JSM-PRL Document 141 Filed 10/07/19 Page 4 of 10 PageID 1069




    and contrary to Plaintiff’s assertion, if no timely and specific objections to a magistrate judge's

    report and recommendation are filed, the district court reviews legal conclusions only for clear

    error. See United States v. Agarwal, 2018 U.S. Dist. LEXIS 79693 at *2, ftnt 1(N.D. Ga. May

    11, 2018) (“The Supreme Court has indicated that there is no reason for the district court to

    apply a different standard to a magistrate's legal conclusions. Thomas v. Arn, 474 U.S. 140,

    150, 106 S. Ct. 466, 88 L. Ed. 2d 435 (1985). Thus, district courts in this circuit have routinely

    reviewed both legal and factual conclusions for clear error. See Tauber v. Barnhart, 438 F.

    Supp. 2d 1366, 1373-74 (N.D. Ga. 2006) (collecting cases).”).


    III.   THE OBJECTION WAS NOT TIMELY FILED NOR ARE THE OBJECTIONS
           SUFFICIENTLY SPECIFIC

           Magistrate Judge Lammens issued his Report on September 18, 2019. See Dkt. 134.

    Plaintiff’s Objection was not filed until October 3, 2019, fifteen (15) days later. See Dkt. 138.

    Plaintiff has not offered any explanation for the untimely filing. By failing to file the Objection

    within the requisite fourteen day period, Plaintiff has waived any right to have this Court

    conduct a de novo review of his specific objections to the Report. FRCP 72(a) (“A party may

    serve and file objections to the order within 14 days after being served with a copy. A party

    may not assign as error a defect in the order not timely objected to.”); Hobbs v. Las Cruces

    Pub. Schs. Bd. Of Educ., 2014 U.S. Dist. LEXIS 31039 at *17 (D. NM March 4, 2014) (finding

    objections filed a day late to be untimely and concluding that the interests of justice did not

    require the Court to review the untimely objections de novo.)

           In addition, the Objection does not pinpoint the specific findings in the Report with

    which Plaintiff is taking issue. Instead, the Objection simply assumes that Plaintiff has




                                                    4
Case 5:18-cv-00490-JSM-PRL Document 141 Filed 10/07/19 Page 5 of 10 PageID 1070




    established what occurred in the meetings and from there argues that the Report’s conclusions

    are contrary to law. These are not sufficiently specific objections for the Court to conduct a

    de novo review, even if one were required. Hobbs v. Las Cruces, 2014 U.S. Dist. LEXIS 31039

    at *18 (finding that objections, including arguments about the “precedent” the ruling would set

    but failing to challenge the proposed findings or legal reasoning, lacked sufficient specificity

    to require any review.)


    IV.    THE MAGISTRATE’S REPORT IS CORRECT ON THE LAW

           The only propositions of “law” that the Report sets forth are entirely correct: 1) that

    there is no bright line rule prohibiting communications between a defendant and potential opt-

    in plaintiffs and 2) that federal courts have exercised their discretion to correct the effects of

    communications with potential FLSA collective action members after misleading, coercive, or

    improper communications are made. Report at p. 5.

           In the Plaintiff’s Objection, Plaintiff seemingly contends/argues that any

    communications at all with potential opt-in plaintiffs is improper unless it is about company

    business. See Objection at p. 4. However, Plaintiff fails to cite to a single case or other

    authority as support for the proposition. Instead, the Objection merely regurgitates verbatim

    the same recitation of the law set forth in Plaintiff’s Motion, citing to cases that clearly do not

    support Plaintiff’s position and are entirely distinguishable from the circumstances here, as set

    forth in Ansafone’s Opposition to the Motion at pages 12-15. See Dkt. 121.

           The law as cited by Plaintiff, Ansafone and the Magistrate Judge in the Report are

    consistent: under certain circumstances, Courts find the need to take corrective action

    regarding communications about a lawsuit, but only when Plaintiff has met his or her burden


                                                    5
Case 5:18-cv-00490-JSM-PRL Document 141 Filed 10/07/19 Page 6 of 10 PageID 1071




    to show that the communications were misleading, coercive or improper. Furthermore,

    contrary to Plaintiff’s characterization, the burden on the Plaintiff in such circumstances is a

    relatively high bar. See Bobryk v. Durand Glass Mfg. Co., 2013 U.S. Dist. LEXIS 145758 at

    **4-6 (D.N.J. 2013) (the party seeking to limit communications must show “(1) that a

    particular form of communication has occurred . . . and (2) that the particular form of

    communication at issue . . . threatens the proper functioning of the litigation.”) The Report is

    correct on the law.


    V.        PLAINTIFF HAS MISCHARACTERIZED THE EVIDENCE AND THE
              REPORT

              The Objection makes several arguments that mischaracterize the evidence and the

    Report.

              For instance, Plaintiff argues (without citation to any evidence) that it is “undisputed”

    that the meetings were called solely to discuss the lawsuit. No such evidence is in the record.

    Nor does Plaintiff cite to any case law to support the notion that a meeting called solely to

    discuss a lawsuit is per se improper and requires Court intervention.

              Further, Plaintiff argues that the Report’s “main focus” is whether the words “if you

    join, you will be fired” were used during the meetings. That is not the case at all. The Report

    simply lists some examples of why the Magistrate Judge did not find the testimony of

    Plaintiff’s witnesses, whose declarations were vague, to be credible, and it includes the

    highlights from the hearing of their persistently vague responses to the Court’s efforts to

    determine the alleged “threats” to support the Court’s conclusion. Report at pp. 5-8.

              Plaintiff also asserts that the Report’s conclusions rely on the fact that there were 22




                                                     6
Case 5:18-cv-00490-JSM-PRL Document 141 Filed 10/07/19 Page 7 of 10 PageID 1072




    declarations submitted from witnesses that Plaintiff was not permitted to cross-examine.

    However, the Report states specifically that those declarations simply reinforced the

    Magistrate Judge’s conclusions drawn from the testimony of the two witnesses called by

    Ansafone at the hearing. See Report at p. 9 (“Their testimony alone was compelling. Their

    testimony, however, was further corroborated by declarations from twenty-two customer

    service representatives, all of whom attended the meetings and averred that they were not

    threatened with loss of job, demotion, loss or hours or a schedule change, or any other threats

    of any kind to their jobs.”)

           And, importantly, Plaintiff omits to mention that two of the 22 customer service

    representative witnesses were at the courthouse and available to testify. While defense counsel

    decided not to call these witnesses, Plaintiff’s counsel could have called them as adverse

    witnesses in support of his Motion. He did not do so, nor did he make any objections on the

    record regarding his inability to cross-examine additional witnesses. In fact, when there was

    a discussion among counsel and the Court about the remaining witnesses to be called, wherein

    the Plaintiff’s counsel indicated that he did not believe the two declarant witnesses who were

    present needed to testify. Transcript (Dkt. 131) at p. 96:25-97:4 (“The other – the two CSRs,

    if they’re just going to, you know, say that Dawn spoke and it was not just Ms. Owens, and

    that they didn’t threaten, I think that we could probably not waste time.”) In the moment,

    Plaintiff’s counsel determined (correctly) that the testimony of these two declarants would not

    help, and would in fact hurt, the Plaintiff’s position. In any event, Plaintiff’s counsel declined

    to call these witnesses and his argument after the fact that he was deprived of that opportunity

    should be rejected.



                                                    7
Case 5:18-cv-00490-JSM-PRL Document 141 Filed 10/07/19 Page 8 of 10 PageID 1073




            Plaintiff also asserts, without citation or explanation, that the 22 declarations are

    inconsistent with each other. Again, this is not accurate and, in any event, could have been

    determined on the papers and should have been the subject of a reply brief (which Plaintiff

    could have requested to file), instead of being raised in the Objection for the first time after the

    evidentiary hearing and adverse finding.

            These baseless arguments should all be rejected.


    VI.     THE MAGISTRATE’S REPORT IS CORRECT ON THE FACTS

            The Report concludes that “Plaintiff failed to offer credible evidence that the meetings

    were misleading, coercive, or otherwise abusive.” Report at p. 5. A review of the hearing

    transcript fully supports this factual finding. See Transcript generally and Report at pp. 4-8.

    Ansafone’s witnesses, seasoned human resources administrators, testified (consistent with

    their declarations) that their communications at the meeting to the attendees were entirely

    consistent with the contents of the notice and that they did not make any threats of retaliation,

    directly or indirectly. Report at p. 4, 9 and citations therein. In fact, the opposite is true – they

    specifically reiterated what was also set forth in the notice, i.e., that retaliation for joining a

    lawsuit is illegal. Report at p. 4 and citations therein. On the other hand, Plaintiff’s two

    witnesses provided testimony that was inconsistent with the testimony set forth in their

    declarations, internally inconsistent, and at times did not make sense. See Report at pp. 5-9

    and citations therein.

            In addition to the responses to the questions posed at the hearing by counsel and the

    Magistrate Judge, the Magistrate Judge also relied upon non-verbal clues as to the witnesses’

    credibility and concluded that Ansafone’s witnesses were more credible as to what transpired


                                                     8
Case 5:18-cv-00490-JSM-PRL Document 141 Filed 10/07/19 Page 9 of 10 PageID 1074




    at the meetings. Report at p. 9 (“While the excerpts of the transcript clearly illustrate the lack

    of detail, they fail to convey the witnesses’ demeanor, body language, and unnatural pauses,

    all of which made the testimony of Mr. Maldonado and Ms. Moman even less believable. In

    sharp contrast, Defendant presented credible and convincing testimony by Ms. Owens and Ms.

    Johnson regarding the content of the meetings.”) Under any standard of review, there is no

    basis for questioning the Magistrate Judge’s factual conclusions, reached as the trier of fact at

    an evidentiary hearing where the very purpose of taking live testimony was to determine which

    witnesses were telling the truth.


    VII.   CONCLUSION

           For the foregoing reasons, Ansafone respectfully requests that the Report be adopted

    in its entirety as this Court’s ruling on the Motion.

           Dated: October 7, 2019                  Respectfully submitted,

                                                   By: /s/ G. Wrede Kirkpatrick
                                                   G. Wrede Kirkpatrick
                                                   Florida Bar No. 984116
                                                   HINES NORMAN HINES, P.L.
                                                   315 S. Hyde Park Ave.
                                                   Tampa, FL 33606
                                                   Phone: (813) 251-8659
                                                   Facsimile: (813) 254-6153
                                                   Local counsel for Defendant,
                                                   ANSAFONE CONTACT CENTERS, LLC

                                                   By: /s/ Kirsten Miller
                                                   Kirsten Miller, Esq.
                                                   Kathrin Wanner, Esq.
                                                   MILLER WANNER, LLP
                                                   515 S. Flower St., 18th Floor
                                                   Los Angeles, CA 90071
                                                   Pro Hac Vice Lead Counsel for Defendant,
                                                   ANSAFONE CONTACT CENTERS, LLC


                                                    9
Case 5:18-cv-00490-JSM-PRL Document 141 Filed 10/07/19 Page 10 of 10 PageID 1075




                                    CERTIFICATE OF SERVICE

            I HEREBY CERTIFY that on this 7th day of October, 2019, a copy of the foregoing

     document was electronically filed with the Clerk of the Court using the CM/ECF system, which

     served a notice of electronic filing on the following:

       Noah E. Storch, Esq.
       Florida Bar No. 0085476
       RICHARD CELLER LEGAL, P.A.
       7450 Griffin Road, Suite 230
       Davie, Florida 33314
       Phone: (866) 344-9243
       Email: noah@floridaovertimelawyer.com
       Attorney for Plaintiffs

                                                   /s/ G. Wrede Kirkpatrick
                                                   Attorneys for Defendant




                                                    10
